McCurdy, J.
In respect to most of the rulings of the superior court we see no objection.
1. As to the plan. The assistant attorney who drew it, testified that it was correct according to his information derived from one who was conversant with the house, and it was authenticated by the principal witness, Mrs. Wiard, who lived in it. Certainly it was admissible to enable her to describe the localities. It was used merely as explanatory of her testimony and did not go to the jury as a part of the substantive evidence. The case"did not in the slightest degree turn iipon the accuracy of the sketch, and no question is even now made of its correctness.
2. The accused is a colored man, and if it was allowable at all to prove an act of intimacy between his wife and the com*269plainant, it was proper to explain it consistently with public opinion by showing that his wife was a white woman.
3. The prisoner put his character for chastity in issue by attempting to prove that it was good. The state had then a right to show that it was otherwise, and as a reason to prove that he kept a house of ill-fame. And the fact that a lewd woman had been its inmate conduced to sustain the charge.
4. The request to the court was in the nature of a motion for a non-suit. And the application here is substantially a motion for a new trial for a verdict against the evidence. But independent of other difficulties, the motion does not purport to recapitulate the evidence, nor even to state the facts proved, except particular ones which have been selected with a view to exonerate the prisoner by discrediting the story of the complainant. The question of her credibility under all the circumstances was left by the court as a matter of fact to the jury, with accompanying suggestions which were quite correct and appropriate.
5. But there was another ruling which we think was erroneous. In a nicely balanced case, and especially one of this description, a comparatively slight consideration is sometimes sufficient to turn the scale. Character may be conclusive, and the weight of the evidence respecting it may depend very much upon the means of information of a witness who supports it. There must be a great difference between the opinion of a next door neighbour and that of a distant acquaintance; and so between the views of a person who had known the party and his reputation intimately for years, and those of one who had seen or heard of him only occasionally and for a few weeks. The inquiry, therefore, “ how long and in what capacity the prisoner had been an inmate in the witness’ family,” should have been allowed.
Upon this ground we advise a new trial.
In this opinion the other judges concurred.